NUMBERS
                                13-10-00120-CV
                                13-10-00121-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


REGION ONE EDUCATION SERVICE CENTER
AND JACK C. DAMRON,                                                  Appellants,

                                        v.

ALMA DOFFING,                                                          Appellee.


              On appeal from the County Court at Law No. 4
                       of Hidalgo County, Texas.


                       MEMORANDUM OPINION
                Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion Per Curiam

      Appellants, Region One Education Service Center and Jack C. Damron, perfected

appeals from judgments entered by the County Court at Law No. 4 of Hidalgo County,

Texas, in cause number CL-09-3695-D. On May 24, 2010, this Court issued an order


                                        1
consolidating appeals and abating the case for mediation.           The Court hereby

REINSTATES the appeals. Appellants have filed unopposed motions to dismiss the

appeals on grounds that the parties have reached an agreement to settle and

compromise their differences. Appellants request that this Court dismiss the appeals.

      The Court, having considered the documents on file and appellants’ motions to

dismiss the appeals, is of the opinion that the motions should be granted. See TEX. R.

APP. P. 42.1(a). Appellants’ motions to dismiss are granted, and the appeals are hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against

the party incurring same. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties,

the court will tax costs against the appellant.").   Having dismissed the appeals at

appellants’ request, no motion for rehearing will be entertained, and our mandate will

issue forthwith. Any pending motions are dismissed as moot.



                                               PER CURIAM

Delivered and filed the
23rd day of September, 2010.




                                           2